By LIEGHLEY, J.,
(Dissenting):
Relator seeks a declaratory judgment in form effective to bar any and all employees of the City of Cleveland in the classified service from actively participating in any bond issue, special tax levy, or charter amendment election soliciting support for or opposition thereto, by reason of a phrase found in §140 of the charter of the city — “or to take part in a political campaign”.
The trial court sustained the claims of relator. On appeal on law only the majority of this court affirmed the judgment entered below.
Exactly copying but rearranging the last sentence of §140, by paragraphing to more clearly exhibit the kinds of activities the framers of this section evidently had in mind and emphasizing the part presenting the issue, it reads as follows:
“No person in the classified service of the city shall
(a) act as an officer of a political organization or take part in a political campaign, or (b) serve as a member of a committee of any such organization, or
(c) circulate or seek signatures to any petition provided for by primary or election laws, or
(d) act as a worker in favor of or in opposition to any candidate for public office.”
The part emphasized is not separated by any punctuation which is significant, and should be examined as a whole with regard to the entire sentence and the entire section. If this part be ambiguous, rules of construction require that these words be given their usual, ordinary and generally accepted meaning. Hand this sentence to the average voter and get his reaction. Overwhelmingly the answers will be that-that language means party or partisan organization or campaign.
Recourse to and adoption of the all-inclusive definitions of “political campaign” found in dictionaries will sustain a construction of the meaning of this sentence and these words claimed therefor by the relator and sustained by the majority.
When this section was submitted to the voters for adoption or rejection, who will contend that their votes were dictated by a dictionary definition rather than the usual and generally understood meaning of the language employed? If the voters were motivated by their common understanding, then this effort to broaden the meaning to comprehend activities not expressly enumerated amounts to a request for judicial legislation, and if granted, is such legislation.
Bond issues, special tax levies and charter amendments are not necessar*77ily party or partisan issues. In many instances, if not most, the two political parties are supporting the same side of the issue. In the science of government, matters political have intimate relation with and to party policy — the partisan policy upon which offices are filled by election. Active participation in the formation of this policy and the election thereon is all that is expressly barred by this provision of the charter. Any claim of more must be grounded upon an unjustified ambiguity sought to be en-grafted to warrant a desired construction.
The right of the public to .prescribe rules and regulations for the conduct of its public officers and employees is assumed and conceded. However, in cases such as this, the exercise of this right imposes to a greater or less degree a limitation upon the right of free speech, of assembly, of open and free participation in the solution of public questions that may affect the welfare of his home and family.
This limitation should not be imposed upon the employees of this city by judicial decree, but by submission to a vote of the people of a charter amendment couched in language clearly conveying to them that it is intended, if adopted, to bar employees in the classified service of the city from actively participating in any bond issue, special tax levy or charter amendment election by way of or to the extent of soliciting support for or opposition thereto. Such limitation should expressly appear and not rest on implication.
The judgment should be in favor of respondents.